Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Derilyn Serrano-Bernacet
(O.I File No. 2-11-4-0532-9),

Petitioner,
v.

The Inspector General,
Department of Health and Human Services.

Docket No. C-15-3476
Decision No. CR4517

Date: February 1, 2016

DECISION

Petitioner, Derilyn Serrano-Bernacet, is excluded from participation in Medicare,
Medicaid, and all federal health care programs pursuant to section 1128(a)(3) of the
Social Security Act (Act) (42 U.S.C. § 1320a-7(a)(3)), effective May 20, 2015.
Petitioner’s exclusion for the minimum period of five years is required by section
1128(c)(3)(B) of the Act (42 U.S.C. § 1320a-7(c)(3)(B)).!

I. Background

The Inspector General (I.G.) notified Petitioner by letter dated April 30, 2015, that she
was being excluded from participation in Medicare, Medicaid, and all federal health care
programs for five years. The L.G. cited section 1128(a)(3) of the Act as the basis for
Petitioner’s exclusion and stated that the exclusion was based on her conviction in the
United States District Court for the District of Puerto Rico (District Court) of a criminal

' Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only after
the period of exclusion expires. Reinstatement is not automatic upon completion of the
period of exclusion.
offense related to fraud, theft, embezzlement, breach of fiduciary responsibility or other
financial misconduct in connection with the delivery of a health care item or service.

Petitioner filed a request for hearing (RFH) dated June 30, 2015. The case was assigned
to me on August 13, 2015, for hearing and decision. A prehearing telephone conference
was convened on September 3, 2015. The substance of the conference is memorialized in
my Order to Show Cause, Prehearing Conference Order, and Schedule for Filing Briefs
and Documentary Evidence dated September 9, 2015 (Prehearing Order).

The LG. filed a motion for summary judgment and supporting brief (I.G. Br.) on October
6, 2015, with LG. exhibits (Exs.) 1 through 3. Petitioner did not object to my
consideration of I.G. Exs. | through 3 and they are admitted as evidence. The I.G. failed
to file a copy of the April 30, 2015 notice of exclusion as an I.G. exhibit as required by
my Prehearing Order ¥ 7. The I.G. is required by 42 C.F.R. § 1001.2003(a)’ to give an
individual or entity to be excluded proper notice. Whether or not Petitioner has a right to
hearing, whether or not I have jurisdiction, and whether or not the I.G. may proceed with
the exclusion action are all dependent upon whether Petitioner was properly notified by
the I.G. The I.G. has the burden under 42 C.F.R. § 1005.15(c) and paragraph 7 of my
Prehearing Order to establish that proper notice was given. In this case, Petitioner has
raised no issue related to the sufficiency of the April 30, 2015 notice. Petitioner filed two
pages of the April 30, 2015 notice with her request for hearing and as an exhibit.
Therefore, I conclude that there is no issue to be resolved regarding the sufficiency of the
notice Petitioner received, and there is no prejudice due to the I.G.’s failure to comply
with the Prehearing Order by filing the notice of exclusion as evidence. Counsel for the
1.G. is admonished, however, to ensure careful compliance with the Prehearing Order in
the future.

Petitioner filed two documents in response to the I.G. motion for summary judgment, one
titled “Petitioner’s Opposition to Motion for Summary Judgment” (P. Opp.) and the other
titled “Opposition to Motion for Summary Judgment” (P. Br.)* on November 20, 2015.
Petitioner also filed three exhibits marked “EXIBIT I,” “EXHIBIT II,” and “EXHIBIT
Ill” (DAB E-File Item # 14c). Petitioner failed to mark and number the pages of the
exhibits as required by Civil Remedies Division Procedures (CRDP) § 14. Rather than
reject the documents, | treat them as being marked as follows:

> References are to the 2014 revision of the Code of Federal Regulations (C.F.R.), unless
otherwise stated.

> Departmental Appeals Board Electronic Filing System (DAB E-File) Items # 14 and
14a, respectively.
P. Ex. 1: “EXIBIT I,” a four-page document containing the judgment the District
Court entered against Petitioner, which is also I.G. Ex. 1.

P. Ex. 2: “EXHIBIT II,” two pages of the April 30, 2015 notice letter the I.G. sent
to Petitioner providing her notice of the proposed exclusion.

P. Ex. 3: “EXHIBIT IIL,” the last page of the I.G.’s notice letter informing
Petitioner of the limitations an exclusion imposes on her.

The L.G. has not objected to my consideration of P. Exs. 1 through 3 and they are
admitted as evidence. On December 7, 2015, the LG. filed a reply brief.

II. Discussion
A. Applicable Law

Section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)) establishes Petitioner’s rights to a
hearing by an administrative law judge (ALJ) and judicial review of the final action of
the Secretary of Health and Human Services (the Secretary).

Pursuant to section 1128(a)(3) of the Act, the Secretary must exclude from participation
in any federal health care program:

Any individual or entity that has been convicted for an
offense which occurred after... [August 21, 1996], under
Federal or State law, in connection with the delivery of a
health care item or service or with respect to any act or
omission in a health care program (other than those
specifically described in [section 1128(a)(1)]) operated by or
financed in whole or in part by any Federal, State, or local
government agency, of a criminal offense consisting of a
felony relating to fraud, theft, embezzlement, breach of
fiduciary responsibility, or other financial misconduct.

The Secretary has promulgated regulations implementing these provisions of the Act. 42
C.F.R. § 1001.101(c).

Pursuant to section 1128(i) of the Act, an individual is convicted of a criminal offense
when: (1) a judgment of conviction has been entered by a federal, state, or local court
whether or not an appeal is pending or the record has been expunged; (2) there is a
finding of guilt in a court; (3) a plea of guilty or no contest is accepted by a court; or (4)
the individual has entered into any arrangement or program where judgment of
conviction has been withheld. 42 U.S.C. § 1320a-7(i)(1)-(4); 42 C.F.R. § 1001.2.
Section 1128(c)(3)(B) of the Act provides that an exclusion imposed under section
1128(a) of the Act will be for a period of not less than five years. 42 C.F.R.

§ 1001.102(a). The Secretary has published regulations that establish aggravating factors
the I.G. may consider to extend the period of exclusion beyond the minimum five-year
period, as well as mitigating factors that may be considered only if the I.G. proposes to
impose an exclusion greater than five years. 42 C.F.R. § 1001.102(b), (c).

The standard of proof is a preponderance of the evidence, and there may be no collateral
attack of the conviction that provides the basis of the exclusion. 42 C.F.R.
§ 1001.2007(c), (d). Petitioner bears the burden of proof and the burden of persuasion on

any affirmative defenses or mitigating factors, and the I.G. bears the burden on all other
issues. 42 C.F.R. § 1005.15(b), (c).

B. Issues
The Secretary has by regulation limited my scope of review to two issues:

Whether the I.G. has a basis for excluding Petitioner from participation in
Medicare, Medicaid, and all federal health care programs; and

Whether the length of the proposed period of exclusion is unreasonable.
42 C.F.R. § 1001.2007(a)(1).
If, as in this case, the I.G. imposes the minimum authorized five-year period of exclusion
under section 1128(a) of the Act, there is no issue as to whether the period of exclusion is
unreasonable. 42 C.F.R. § 1001.2007(a)(2).

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by the pertinent findings of fact and
analysis.

1. Petitioner’s request for hearing was timely and I have jurisdiction.
2. Summary judgment is appropriate in this case.

The L.G. informed Petitioner by letter dated April 30, 2015, that the I.G. was excluding
Petitioner effective 20 days from the date of the letter. P. Ex. 2 at 1. Petitioner requested
a hearing by letter dated June 30, 2015. The Civil Remedies Division received
Petitioner’s request for hearing on July 7, 2015, via U.S. Mail. The LG. has not offered
evidence that he personally served Petitioner with the notice of exclusion. In the absence
of evidence of personal service, Petitioner is presumed to have received the notice of
exclusion on May 5, 2015, and Petitioner states that she did in fact receive the notice of
exclusion on May 5, 2015. 42 C.F.R. § 1005.2(c); RFH at 1. Petitioner had 60 days from
the date she received the notice of exclusion to request a hearing, or Saturday, July 4,
2015, a federal holiday. 42 C.F.R. § 1005.2(c). Therefore, Petitioner had until the next
business day, July 6, 2015, to file her request for hearing. CRDP § 11. Because
Petitioner filed her request for hearing via regular U.S. Mail and the Civil Remedies
Division received it on July 7, 2015, I infer that Petitioner filed her hearing request
timely, consistent with the date Petitioner’s counsel certified he filed it. RFH at 4. I
conclude, that Petitioner’s request for hearing was timely, and I have jurisdiction
pursuant to section 1128(f) of the Act and 42 C.F.R. pt. 1005.

Pursuant to section 1128(f) of the Act, a person subject to exclusion has a right to
reasonable notice and an opportunity for a hearing. The Secretary has provided by
regulation that a sanctioned party has the right to hearing before an ALJ. Pursuant to 42
C.F.R. § 1005.15(a), Petitioner is entitled to a “hearing on the record.” Both the
sanctioned party and the LG. have a right to participate in the hearing. 42 C.F.R.

§§ 1005.2-.3. Either or both parties may choose to waive appearance at an oral hearing
and to submit only documentary evidence and written argument for my consideration.
42 CFR. § 1005.6(b)(5).

Petitioner did not appear during the prehearing conference and did not waive the right to
appear at an oral hearing. In her opposition to the motion for summary judgment,
Petitioner stated that she “opposes the [I.G.’s] Motion for Summary Judgment and moves
for a remedy as a matter of law, on the record, since there are no issues of fact to be
decided.” P. Opp. at 1. I interpret Petitioner’s statement to be a concession that there are
no genuine disputes of material fact that require an oral hearing and that only issues of
law are presented for decision. However, Petitioner has not unambiguously waived an
oral hearing in writing. Therefore, I evaluate whether summary judgment is appropriate
in this case.

Summary judgment is appropriate, and no hearing is required, where either: there are no
genuine disputes of material fact and the only questions that must be decided involve
application of law to the undisputed facts; or, the moving party prevails as a matter of law
even if all disputed facts are resolved in favor of the party against whom the motion is
made. A party opposing summary judgment must allege facts which, if true, would
refute the facts relied upon by the moving party. Deciding a case on summary judgment
differs from deciding a case on the merits after a hearing. An ALJ does not assess
credibility or weigh conflicting evidence when deciding a case on summary judgment.
Bartley Healthcare Nursing and Rehab., DAB No. 2539 at 3-4 (2013); Senior Rehab. &
Skilled Nursing Ctr., DAB No. 2300 at 3 (2010); Holy Cross Village at Notre Dame, Inc.,
DAB No. 2291 at 5 (2009); see Fed. R. Civ. Pro. 56.
Petitioner does not dispute that: she was convicted within the meaning of section 1128(i)
of the Act; she pled guilty to and was convicted of felony misbranding and adulterating
prescription medications with intent to mislead and defraud; her criminal offense was
related to fraud; and the offense for which she was convicted occurred after August 21,
1996. RFH at 1; P. Br. at 2. Petitioner argues that her exclusion violates the District
Court’s judgment; is vague and overbroad; and constitutes double jeopardy. The issues
that Petitioner raises are issues that must be resolved against her as a matter of law. I
conclude that summary judgment is appropriate as there are no genuine disputes as to any
material facts related to the elements for an exclusion pursuant to section 1128(a)(3) of
the Act. The LG. prevails as a matter of law on the issue of whether there is a basis for
exclusion based on the facts conceded by Petitioner. The five-year period of exclusion is
not unreasonable as a matter of law because the period is the minimum authorized by
Congress for exclusion pursuant to section 1128(a) of the Act. Petitioner’s defenses are
unavailing as matters of law.

3. Petitioner’s exclusion is required by section 1128(a)(3) of the Act.
a. Facts

On February 26, 2014, a 14-count indictment was filed against Petitioner
and three other individuals in the District Court. Petitioner was charged
with six counts of health care fraud in violation of 18 U.S.C. §§ 2 and 1347;
one count of conspiracy to commit health care fraud in violation of 18
U.S.C. §§ 1347 and 1349; and five counts of misbranding prescription
medications with intent to mislead and defraud in violation of 21 U.S.C.

§§ 331(k); 333(a)(2); 351(a)(2)(A)-(B); and 352(a), (b), and (0). I.G. Ex. 2
at 8, 13, 16-17; LG. Ex. 3 at 8.

Petitioner entered into a plea agreement with the United States Attorney on July 11, 2014.
The agreement provided that Petitioner would plead guilty to Count Ten of the
indictment, which alleged misbranding and adulterating prescription medications with
intent to mislead and defraud. I.G. Ex. 3 at 1. Petitioner stipulated as part of her plea
agreement that on or about April 11, 2011, she and others aiding and abetting each other:

cause[d] drugs known as Levalbuterol and Budenoside to
become misbranded and adulterated by among other:

(1) Bearing labeling that was false and misleading in any
particular in violation of 21 U.S.C. §352(a);

(2) Failing to bear a label containing the name and place of
business of the manufacturer, packer, and distributor in
violation of Title 21 U.S.C. §352(b);

(3) Being manufactured, prepared, propagated, compounded,
and processed in an establishment not duly registered with
FDA in violation of Title 21 U.S.C. §352(0));

(4) Being prepared, packed, and held under insanitary
conditions whereby they may have been contaminated with
filth and may have been rendered injurious to health in
violation of 21 U.S.C. §351(a)(2)(A);

(5) Employing methods used in, and facilities and controls
used for, their manufacture, packing, storage, and installation
that did not conform with the current good manufacturing
practices established by Title 21 U.S.C. §351(a)(2)(B);

All in violation of Title 21, United States Code, Sections
331(k), 333(a)(2), 351(a)(2)(A) and (B), 352(a), (b), 352(0)
and Title 18, United States Code, Section 2.

LG. Ex. 3 at 8.

On November 24, 2014, Petitioner entered a guilty plea in the District Court to Count
Ten of the indictment. The District Court accepted Petitioner’s guilty plea to
misbranding and adulterating prescription medications with intent to mislead and defraud
in violation of 21 U.S.C. §§ 331(k), 333(a)(2), 351(a)(2)(A) and (B), and 352(a),(b) and
(o). The District Court entered a judgment of conviction against Petitioner and sentenced
her to two years of probation and a $100 assessment. I.G. Ex. 1.

b. Analysis

The LG. cites section 1128(a)(3) of the Act as the basis for Petitioner’s mandatory
exclusion. The statute provides:

(a) MANDATORY EXCLUSION.—The Secretary shall
exclude the following individuals and entities from
participation in any Federal health care program (as defined
in section 1128B(f)):

(3) Felony Conviction Relating to Health Care Fraud. — Any
individual or entity that has been convicted for an offense
which occurred after the date of the enactment of the Health
Insurance Portability and Accountability Act of 1996, under
Federal or State law, in connection with the delivery of a
health care item or service or with respect to any act or
omission in a health care program (other than those
specifically described in paragraph (1)) operated by or
financed in whole or in part by any Federal, State, or local
government agency, of a criminal offense consisting of a
felony relating to fraud, theft, embezzlement, breach of
fiduciary responsibility, or other financial misconduct.

Act § 1128(a)(3) (emphasis added). The statute requires that the Secretary exclude from
participation any individual or entity: (1) who was convicted for an offense under federal
or state law; (2) whose offense occurred after August 21, 1996 (the date of enactment of
the Health Insurance Portability and Accountability Act of 1996); (3) whose offense was
committed in connection with the delivery of a health care item or service; (4) whose
crime was a felony offense; and (5) whose offense was related to fraud, theft,
embezzlement, breach of fiduciary responsibility, or other financial misconduct.

All the elements for exclusion under section 1128(a)(3) of the Act are satisfied in this
case. Petitioner does not dispute that she was convicted of a criminal offense within the
meaning of section 1128(i) of the Act (42 U.S.C. § 1320a-7(i)). RFH; P. Br. at 2.
Petitioner’s guilty plea was accepted and she was found guilty based on her plea. The
District Court issued a judgment of conviction and sentenced Petitioner for the offense
for which she was convicted. I conclude that Petitioner was convicted of a criminal
offense within the meaning of section 1128(i) of the Act.

The statute requires that Petitioner be excluded if she was convicted of a felony criminal
offense that occurred after August 21, 1996, related to fraud, theft, embezzlement, breach
of fiduciary responsibility, or other financial misconduct in connection with the delivery
of a health care item or service. Act § 1128(a)(3). Petitioner does not dispute that she
pled guilty to and was convicted of a felony criminal offense under federal law. I.G. Exs.
3 at 1; 1 at 1. Petitioner does not contest that her offense occurred after August 21, 1996.
.G. Ex. 1 at 1. Petitioner does not contest that her offense related to fraud. Count Ten,
to which Petitioner pled guilty, alleges specifically that Petitioner had the “intent to
mislead and defraud.” 1.G. Exs. 3 at 1; 2 at 16. Finally, Petitioner does not dispute that
er felony offense was committed in connection with the delivery of a health care item or
service. Count Ten specifically alleged that the misbranded or adulterated prescription of
Budenosonide was dispensed to a Medicare Beneficiary with the initials A.L. I.G. Ex. 2
at 16. The nexus between Petitioner’s offense and the delivery of a health care item or
service is plain.

Petitioner argues that the exclusion runs contrary to the District Court’s order that as part
of her probation Petitioner remain employed. P. Br. at 4-5. As part of the “Standard
Conditions of Supervision,” the District Court ordered Petitioner to “support his or her
dependents and meet other family responsibilities” and “work regularly at a lawful
occupation, unless excused by the probation officer for schooling, training, or other
acceptable reasons.” I.G. Ex. | at 2 §§ 4-5. Petitioner argues that because of the broad
nature of the exclusion, Petitioner’s ability to support her family will be impeded should
the exclusion remain in place without any modification.’ P. Br. at 2. Petitioner’s
argument is without merit. The fact that Petitioner cannot participate in any capacity in
the Medicare program, Medicaid program, and all state health care programs as defined
in Section 1128B(f) of the Act, in no way prevents her from supporting her family by
engaging in other lawful occupations. P. Ex. 2 at 1. The District Court did not specify
that Petitioner support her family as a pharmacy technician. While excluded, Petitioner
is free to obtain any employment whatsoever, as long as it does not violate the terms of
her exclusion by causing her to participate in the Medicare program, Medicaid program,
or any state health care programs as defined in Section 1128B(f) of the Act. Therefore,
the exclusion does not conflict with the District Court judgment.

Petitioner argues that the exclusion is vague and overbroad, and thereby violates her due
process rights because it does not notify her of the conduct it prohibits. P. Br. at 5-8. She
asserts that “the Office of the Inspector General’s interpretation and enforcement of the
law must be consistent with the Court’s judgment, and rational and consistent with the
statute.” P. Br. at 7. Petitioner’s argument verges on frivolity. The April 30, 2015 notice
of exclusion (P. Ex. 2) and its attachment (P. Ex. 3) are detailed and absolutely clear in
describing the exclusion, its basis, and its scope.° Petitioner and her counsel cannot
credibly claim ignorance or confusion about the fact that she has been excluded, why she
has been excluded, or the scope and effect of the exclusion. The I.G. action and notice is
based on and consistent with the clear direction of Congress. Section 1128(a) of the Act
requires that the Secretary exclude an individual convicted of an offense within the scope
of section 1128(a)(3), except when the limited circumstances exist that give the Secretary
discretion to grant a waiver under section 1128(c)(3)(B) — circumstances which do not
exist in this case. Congress mandates exclusion for a minimum of five years. Act

§ 1128(c)(3)(B). Congress also mandates that exclusion be from any federal health care
program as defined in section 1128B(f) of the Act. Section 1128B(f) defines federal
health care program as:

* Petitioner’s counsel appears to have confused the Petitioner in this matter with another
party. Petitioner is described as ‘“‘a licensed pharmacist in Puerto Rico. He has worked
all his life as such in a pharmacy in a small rural community (Utuado).” P. Br. at 4-5.
Elsewhere, Petitioner is referred to as “Ms. Derilyn Serrano Bernacet.” P. Br. at 1. The
indictment states that Petitioner is a female pharmacy technician. I.G. Ex. 2 at 8, 10.

> To the extent Petitioner has further questions about the scope of her exclusion, the IG.
has provided additional guidance in its UPDATED Special Advisory Bulletin on the Effect
of Exclusion from Participation in Federal Health Care Programs, available at:
http://oig.hhs.gov/exclusions/files/sab-05092013.pdf.

10

(1) any plan or program that provides health benefits, whether
directly, through insurance, or otherwise, which is funded
directly, in whole or in part, by the United States Government
(other than the health insurance program under chapter 89 of
title 5 United States Code); or

(2) any State health care program, as defined in section
1128(h).

Act § 1128B(f). Section 1128(h) of the Act includes any state plan or program that is
approved or receives federal funds under title V, XIX, XX, XXI of the Act.

Furthermore, I have no authority to find the provisions of the Act or regulations
unconstitutionally vague or overbroad. Susan Malady, R.N., DAB No. 1816 (2002); 42
C.F.R. § 1005.4(c)(1). While I must interpret the Act and the Secretary’s regulations in a
manner consistent with Constitutional principles, Petitioner does not ask me to interpret
the term “exclusion” and the scope of exclusion specified by Congress, but rather, asks
that I invalidate the exclusion itself or somehow compel the Inspector General to interpret
the term in a certain manner. Petitioner does not request relief that 1 am empowered to
grant.

Finally, Petitioner argues that her exclusion constitutes double jeopardy because the
exclusion is a second punishment from the government that “rises upon the federal court
judgment” and “carries with it” criminal sanctions. P. Br. at 8-10. Petitioner is in error.
Exclusion under section 1128 of the Act is not a criminal penalty. It is well-settled that
1.G. exclusions pursuant to section 1128 of the Act are civil sanctions designed to protect
the beneficiaries of health care programs and are remedial in nature.° I.G. exclusions
thus do not trigger double jeopardy, since they are primarily remedial and not punitive.
Manocchio v. Kusserow, 961 F.2d 1539, 1542-43 (11th Cir. 1992); Greene v. Sullivan,
731 F.Supp. 838 (E.D. Tenn. 1990); cf: Patel v. Thompson, 319 F.3d 1317 (11th Cir.

° Congress enacted the exclusion provisions to serve two purposes: the protection of
federal funds and program beneficiaries from untrustworthy individuals; and the
deterrence of health care fraud. S. REP. NO. 109, 100th Cong., Ist Sess. 1-2 (1987),
reprinted in 1987 U.S.C.C.A.N. 682, 686 (noting “clear and strong deterrent”); Joann
Fletcher Cash, DAB No. 1725, at 18 (2000) (discussing trustworthiness and deterrence).
When Congress added section 1128(a)(3) in 1996, it again focused upon the deterrent
effect of exclusions: “greater deterrence was needed to protect the Medicare program
from providers who have been convicted of health care fraud felonies... .” H.R. REP.
496(1), 104th Cong., 2nd Sess. (1996), reprinted in 1996 U.S.C.C.A.N. 1865, 1886.
11

2003), cert. denied, 539 U.S. 959 (2003) (finding exclusions present no ex post facto
problem because they are remedial, not punitive).

Accordingly, I conclude that the elements of section 1128(a)(3) of the Act are satisfied,
including the required nexus between Petitioner’s criminal offense and the delivery of a
health care item or service. Therefore, I conclude that there is a basis for Petitioner’s
exclusion pursuant to section 1128(a)(3) of the Act and that her exclusion is required.

4. Five years is the minimum authorized period of exclusion pursuant
to section 1128(a)(3) of the Act.

5. Petitioner’s exclusion for five years is not unreasonable as a matter
of law.

I have concluded that there is a basis to exclude Petitioner pursuant to section 1128(a)(3)
of the Act. Therefore, Petitioner must be excluded for a minimum period of five years
pursuant to section 1128(c)(3)(B) of the Act.

Exclusion is effective 20 days from the date of the I.G.’s notice of exclusion to the
affected individual or entity. 42 C.F.R. § 1001.2002(b).

II. Conclusion
For the foregoing reasons, Petitioner is excluded from participation in Medicare,

Medicaid, and all federal health care programs for the minimum statutory period of five
years, effective May 20, 2015.

/s/
Keith W. Sickendick
Administrative Law Judge
